                                    Case 5:19-cv-01655-AB-KK Document 50 Filed 09/11/20 Page 1 of 2 Page ID #:612




                                      1
                                      2
                                                                                                        JS-6
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8                          UNITED STATES DISTRICT COURT
                                      9                         CENTRAL DISTRICT OF CALIFORNIA
                                    10
                                    11 MCC Controls, LLC d/b/a Primex,           )   Case No. 5:19-cv-01655-AB-KK
                                                                                 )
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12                             Plaintiff,    )   [Assigned to Hon. André Birotte, Jr.]
    Telephone: 424.204.4400




                                                                                 )
       Ballard Spahr LLP




                                    13              v.                           )   ORDER DISMISSING CASE
                                                                                 )   WITH PREJUDICE, PER
                                    14 Hal Hays Construction and                 )   STIPULATION OF THE PARTIES
                                       Western Surety Company,                   )
                                    15                                           )
                                                                                 )   Filing Date: August 29, 2019
                                    16                             Defendants.   )   Trial Date: June 15, 2021
                                                                                 )
                                    17                                           )
                                                                                 )
                                    18                                           )
                                                                                 )
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DMNorth #7314105 v1
                                             ORDER DISMISSING CASE WITH PREJUDICE, PER STIPULATION OF THE
                                                                       PARTIES
                                    Case 5:19-cv-01655-AB-KK Document 50 Filed 09/11/20 Page 2 of 2 Page ID #:613




                                      1         Having reviewed the Stipulation to Dismiss Case with Prejudice (“Stipulation”)
                                      2 filed by Plaintiff MCC Controls, LLC d/b/a Primex (“Plaintiff”) and Defendants Hal
                                      3 Hays Construction (“HHCI”) and Western Surety Company (“Western Surety” or
                                      4 together with HHCI, the “Defendants”), and in light of the Parties’ settlement set forth
                                      5 in the Stipulation, and good cause being shown:
                                      6        IT IS HEREBY ORDERED that:
                                      7         1.    The Stipulation is APPROVED;
                                      8         2.    This Case is dismissed with prejudice, with each Party to bear its own
                                      9 attorneys’ fees and costs;
                                    10          3.    All remaining matters on calendar are hereby vacated, including the trial
                                    11 date; and
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12          4.    The Court shall retain jurisdiction to hear and receive all matters related
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 to this Order.
                                    14          IT IS SO ORDERED.
                                    15
                                          Dated: September 11, 2020             _________________________________
                                    16
                                                                                Honorable André Birotte, Jr.
                                    17                                          JUDGE OF THE UNITED STATES
                                                                                DISTRICT COURT, CENTRAL DISTRICT
                                    18
                                                                                OF CALIFORNIA
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                    1
                                           ORDER DISMISSING CASE WITH PREJUDICE, PER STIPULATION OF THE
                                                                     PARTIES
